Citation Nr: 1229866	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  07-11 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation higher than 30 percent for bronchial asthma with intermittent bronchitis.

2.  Entitlement to an initial compensable evaluation for residuals of post operative giant cell tumor, right third finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to September 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted the Veteran's claim for service connection for bronchial asthma with intermittent bronchitis with an initial evaluation of 30 percent disabling, effective May 13, 2005, and granted his claim for service connection for residuals of post operative giant cell tumor, right third finger, with a non-compensable evaluation, effective May 13, 2005.  

When this case was most recently before the Board in January 2012, it was remanded for further development.  It is now before the Board for further appellate action.

The Court has held that a request for a total disability evaluation based on individual unemployability, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran appears to continue to work, and has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  See VA treatment record dated in June 2009 (noting that the Veteran worked fulltime).  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.


FINDINGS OF FACT

1. Throughout the applicable period, asthma has not manifested by forced expiratory volume in one second (FEV-1) of 40 to 45 percent or less predicted, or the ratio of FEV-1 to forced vital capacity (FVC) of 40 to 45 percent or less, at least at least monthly visits to a physician for required care of exacerbations, intermittent (at least 3 times per year) courses of systemic (oral or parenteral) corticosteroids, more than one attack per week with episodes of respiratory failure, or requiring daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  

2.  Residuals of post operative giant cell tumor of the right third finger is manifested by aches, sensitivity, and by pain and stiffness during cold weather, but without evidence of ankylosis or any functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for bronchial asthma with intermittent bronchitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.96, 4.97, Diagnostic Code 6602 (2011).

2.  The criteria for a compensable rating for residuals of post operative giant cell tumor of the right third finger are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5226, 5229 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

With respect to the Veteran's claims for an initial evaluation higher than 30 percent for bronchial asthma with intermittent bronchitis and an initial compensable rating for residuals of post operative giant cell tumor, right third finger, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

In this case, the claims are "downstream" issues in that they arose from the initial grant of service connection.  Prior to the rating decision granting service connection, the RO issued a notice letter in May 2005 that fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  A subsequent September 2009 letter explained how disability ratings and effective dates are determined, and the claims for higher evaluations were subsequently readjudicated thereafter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA and service treatment records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. 

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011). 

The RO provided the Veteran appropriate VA examinations in July 2005.  Based on statements from the Veteran and his representative that his disabilities had increased in severity, the Board remanded the case to afford the Veteran another VA examination, conducted in March 2012.  The examination discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination also discussed the impact of the disability on the Veteran's daily living.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's asthma or finger disability since he was last examined in March 2012.  The March 2012 VA examination report is thorough and supported by VA outpatient treatment records.  The Board acknowledges that although an x-ray was taken during the July 2005 VA examination, an x-ray was not taken of the Veteran's finger during the March 2012 examination.  As will be explained in more detail below, an x-ray study showing arthritis would not result in a 10 percent evaluation for the Veteran's finger because the Veteran's finger involves a minor joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Having reviewed all potentially applicable diagnostic codes, the Board can discern no other basis on for concluding that the lack of x-rays would render the record or this particular examination inadequate.  Furthermore, the Board's remand instructions did not indicate that x-rays must be obtained.  For these reasons, the Board finds a remand for a VA examination to include an x-ray of his finger would serve no useful purpose.  Sabonis, 6 Vet. App. at 430.  The Board concludes the March 2012 examination in this case is adequate upon which to base a decision in that it was performed by a neutral, skilled provider who accurately recited the Veteran's history and the examiner's resulting report provides the data required to appropriately rate the Veteran's disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Consequently, the Veteran's claim is ripe for appellate disposition. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II.  Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Asthma

As provided by VA's Schedule for Rating Disabilities, a 10 percent rating is assigned for bronchial asthma where pulmonary function testing reveals that forced expiratory volume in one second (FEV-1) is 71 to 80 percent predicted, the ratio of FEV-1 to forced vital capacity (FVC) (FEV-1/FVC) is 71 to 80 percent, or where intermittent inhalational or oral bronchodilator therapy is used.  38 C.F.R. § 4.97, Diagnostic Code 6602.  A 30 percent rating is assigned where pulmonary function testing reveals that FEV-1 is 56 to 70 percent predicted, FEV-1/FVC is 56 to 70 percent, or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication, is used.  Id.  A 60 percent rating is assigned where pulmonary function testing reveals that FEV-1 is 40 to 55 percent predicted, FEV-1/FVC is 40 to 55 percent, or where at least monthly visits to a physician are needed for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids are used.  Id.  The highest rating allowable under this diagnostic code, 100 percent, requires evidence of FEV-1 less than 40 percent predicted, FEV-1/FVC less than 40 percent, more than one attack per week with episodes of respiratory failure, or the daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Id.  In the absence of clinical findings of asthma at the time of examination, a verified history of asthmatic attacks must be of record.  38 C.F.R. § 4.97, Note following Diagnostic Code 6602.

The post-bronchodilator findings from the pulmonary function tests (PFTs) are the standard in pulmonary assessment.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (VA assesses pulmonary function after bronchodilation as these results reflect the best possible functioning of an individual).

VA amended the rating schedule concerning respiratory conditions, effective October 6, 2006.  VA added provisions that clarify the use of pulmonary function tests (PFTs) in evaluating respiratory conditions.  A new paragraph (d) to 38 C.F.R. § 4.96, titled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" was added.  Because the amendment does not pertain to Diagnostic Code 6602, these changes have no bearing on the present case.  The Veterans asthma is properly addressed under 38 C.F.R. § 4.97, Diagnostic Code 6602 as this code provides specifically for the evaluation thereof.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

B.  Post operative giant cell tumor of the third finger

Where a particular disability for which the veteran has been service-connected is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more of less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 
In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's right third finger disability has been rated under Diagnostic Code 5226.  

Injuries to the third finger with limitation of motion are rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5229; ankylosis of the third finger is rated under the criteria of Diagnostic Code 5226.  Under Diagnostic Code 5229, a 10 percent is warranted when there is a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Under Diagnostic Code 5226, favorable or unfavorable anklyosis of the long finger warrants a 10 percent evaluation.  

Amputation of the long finger without metacarpal resection, at the proximal interphalangeal joint or proximate thereto warrants a 10 percent rating.  Amputation of the long finger with metacarpal resection (more than half the bone lost warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5154. 

Under Diagnostic Code 5003, degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

III.  Entitlement to an initial evaluation higher than 30 percent for bronchial asthma with intermittent bronchitis.

In July 2005, the Veteran was afforded a VA examination.  The Veteran reported recurrent episodes of asthma, as well as asthmatic bronchitis and has been treated with p.r.n. bronchodilator medication for therapy.  The Veteran had also begun to use oral steroid inhalers for management of chronic asthma condition.  He reported daily wheezing and one time use of antibiotics in the past 12 months.  He denied the need for oxygen or systemic oral steroid therapy.  His current medications included flunisolide oral metered dose inhaler, two puffs twice a day for asthma flares and Albuterol metered dose and inhaler one puff twice a day p.r.n. asthma flares.  The examiner noted that a November 2004 chest x-ray was normal.  He was diagnosed with bronchial asthma with intermittent bronchitis.  

At the time of the July 2005 examination, pulmonary function testing was performed.  FEV-1 was 106% of predicted.  FEV-1/FVC ratio was 82% predicted.  FVC was 117% predicted.  

VA treatment records from September 2006 to November 2009 show that he was treated with formoterol and albuterol for his asthma which are both inhalers.  

In a September 2009 VA treatment record, the Veteran's physician noted that he was not on an inhaled steroid for long acting bronchodilator.  She prescribed him mometasone in addition to formotorol and albuterol inhalers. 

In April 2009, the Veteran's VA physician found that the Veteran's asthma was well controlled with albuterol.

In January 2012, a VA list of prescribed medications noted budesonide, a steroid in an inhaler form for the Veteran's asthma.  

In March 2012, the Veteran was afforded another VA examination to determine the severity of his asthma disability.  The examiner noted that the Veteran's asthma was currently treated with inhalational bronchodilator therapy daily.  He was also treated with an inhaled corticosteroid daily.  The Veteran's respiratory condition did not require the use of an oral bronchodilators, antibiotics, or outpatient oxygen therapy.  The Veteran had no asthma attacks with episodes of respiratory failure in the past 12 months.  He also had not had any physicians visits for required care of exacerbations.  A chest x-ray was conducted in January 2012 which was normal. 

At the time of the March 2012 VA examination, a pulmonary function test was also performed.  The record of that examination indicates that FVC was 124 % predicted, FEV-1 was 106 predicted, and FEV-1/FVC ratio was 70 percent.  The Board recognizes that there is some inconsistency in the record as the attached pulmonary function test notes that FEV-1/FVC ratio was 77.  The Board notes that actual pulmonary function test results are likely more reliable than the results inputed in the March 2012 examination report.  However, in either case, the results would not warrant a higher evaluation for the Veteran's asthma.  The examiner indicated that the FEV-1 test result most accurately reflected the Veteran's level of disability.  The examiner opined that the Veteran's respiratory condition did not impact his ability to work.  

In opening, the Board notes that the criteria for a 100 percent evaluation are clearly not met.  None of the pertinent evidence listed above documents FEV-1 of less than 40 percent predicted or FEV-1/FVC to less than 40 percent.  Moreover, the evidence does not show that the Veteran has had any episodes of respiratory failure or that his asthma has required the daily use of systemic high dose of corticosteroids or immuno-suppressive medications.  The Veteran does have a history of taking a steroid but only in an inhaled form and therefore, it is not considered a systemic high dose of corticosteroid.  Accordingly, a 100 percent evaluation is not proper during the applicable period.  Fenderson, supra.  

As outlined above, FEV-1 has not approximated 40 to 55 percent predicted and FEV-1/FVC has not approximated 40 to 55 percent.  In the July 2005 examination, FEV-1 was 106% of predicted.  FEV-1/FVC ratio was 82% predicted.  In the March 2012 examination, FEV-1 was 106 predicted and FEV-1/FVC ratio was 70% or 77%.  As indicated above, the Veteran has also never been prescribed a systemic corticosteroid, only inhaled steroids; distinct from systemic (oral or parenteral) steroids.  Thus, the Board cannot conclude that systemic corticosteroids were used at least three times per year during the applicable period.  Accordingly, as the evidence has shown no such findings during the relevant period involved in the present appeal, a 60 percent evaluation cannot be substantiated in this manner.  Id.  

The Veteran seeks a higher evaluation contending that he has had an increase in the amount of medications he takes for bronchial asthma compared when he was initially diagnosed.  He noted that he wheezes on a daily basis and take albuterol inhaler, and inhalable steroid, flunisolide, to help to control his attacks.  The Board acknowledges that Veteran's contention that he takes more medications for his asthma than when he was first diagnosed; however, the Veteran's use of daily inhalational therapy specifically comports with the criteria for a 30 percent evaluation, which contemplate the use of daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.  The Veteran is treated with steroids that he uses in an inhaler.  There is no evidence showing that this is a systemic (oral or parenteral) corticosteroid.  Accordingly, a 60 percent evaluation is not warranted.  Id.  In addition, he did not have monthly visits to a physician for required care of exacerbations.  

The Board has considered if the Veteran's disability can be evaluated by any other Diagnostic Code.  The July 2005 examiner diagnosed the Veteran with asthma as well as intermittent bronchitis.  In contrast, the most recent examiner diagnosed the Veteran with only asthma.  Furthermore, the outpatient treatment records included in the file do not show any treatment for bronchitis during the entire appeal period.  During the July 2005 examination, the Veteran mentioned that he had been treated for antibiotics once in the last 12 months.    For these reasons, the Board finds that evaluation under the Diagnostic Code 6602 for asthma is most appropriate.  

IV. Entitlement to an initial compensable evaluation for residuals of post operative giant cell tumor, right third finger.

In May 2005, the Veteran filed a claim for service connection for right middle finger, giant cell tumor.  In a September 2005 decision, the RO granted the Veteran's claim for service connection for post operative giant cell tumor right third finger and assigned a noncompensable evaluation.  

During service, the Veteran had surgical resection to remove a giant cell tumor from the dorsum proximal interphalangeal (PIP) joint of the right long finger.   

The Veteran does not claim nor does the record show that he has received any treatment for his finger since service.  

The Veteran was afforded a VA examination in July 2005.  The Veteran reported at that time that he has pain and stiffness of the third finger during cold weather only; otherwise he denied any activity related pain, swelling, weakness, or giving way of the finger.  Flare-ups were usually eased with heat over 30 minute period of time.  He denied any restricted range of motion, weakness, and discoordination during painful flare-ups.  He denied any functional restriction at home or work in regards to third finger condition.  He also had not seen a physician in the past year for the condition nor had he been incapacitated.  He did not require a brace for his condition.

Upon examination, the Veteran's hands appeared normal.  The Veteran had good grip strength without appreciable pain or weakness in any finger.  The finger flexed normally across the palmar creases bilaterally without restricted range of motion.  The right third finger had a three centimeter flat linear scar over the dorsum aspect of the distal half of the right third finger.  The scar was nontender, nonadherent to underlying tissue.  The Veteran could flex metacarpophalangeal (MCP) joints of the longer finger of each hand to 90 degrees without pain and extend this joint bilaterally 0 degrees without pain.  The Veteran could flex the proximal interphalangeal (PIP) joint of the long finger of each hand 90 degrees without pain and extend PIP joint of the longer finger of each hand to 0 degrees without pain.  The Veteran could also extend the distal interphalangeal (DIP) joint of the third finger of each hand to 0 degrees and flex the DIP joint 60 degrees bilaterally without pain.  There was no weakness, fatigability, or discoordination repetitive stressing against the resistance in the longer finger of the right hand.  Functional range of motion was unchanged, final repetitive stress and equated active range of motion.  The Veteran was able to touch the fingertips of the third finger of the right hand against the palm without any appreciable deficits.  There was no neurologic deficit from over the previous scar site involving the third finger.  X-ray of the third finger revealed no gross abnormalities with normal appearing joints space.  There was also no evidence of degenerative joint disease.  The examiner diagnosed the Veteran with postoperative removal of giant cell tumor of the right third finger with residuals.

In the VA Form 646, the Veteran asserted that his residuals of giant cell tumor were severe and that he effectively had loss of use of the digit.  

For this reason, the Veteran was afforded another VA examination in March 2012.  The Veteran reported that since the last examination, his finger now aches and is sensitive.  The examiner found no change from the last examination.  The Veteran reported no flare-ups.  Upon examination, there was no limitation of motion or evidence of painful motion for any fingers or thumb.  After repetitive use testing, there was also no additional limitation of motion for any fingers.  The Veteran had the ability to oppose thumb.  There was no gap between the thumb pad and the fingers after repetitive testing.  There was also no gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips after repetitive testing.  There was no limitation of extension for the index finger or long finger after repetitive testing.  The Veteran had no functional loss or functional impairment of the fingers or the thumb prior to and following the repetitive-use testing.  The examiner found no weakness, fatigability, or incoordination.  The Veteran had tenderness or pain to palpation for joints or soft tissue of the right hand.  Muscle strength testing showed normal strength, and there was no ankylosis for the thumb or fingers.  The Veteran had a scar but the scar was not painful, unstable or greater than 39 square centimeters.  The Veteran did not have functional impairment of the finger that would be better served by an amputation or with prosthesis.  The examiner opined that the Veteran's disability did not affect this daily activities or occupation.  No x-ray was taken.    

On review of the evidence above, the Board notes that there is no evidence of functional loss of the longer finger, any limitation of motion or evidence of painful motion.  Even after repetitive testing, there was no functional loss or limitation of motion of the finger.  As a 10 percent evaluation for the long finger requires a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, the Board finds that a 10 percent evaluation is not warranted under Diagnostic Code 5229.  Furthermore, the Veteran has full range of motion of his third finger and therefore a 10 percent evaluation is not warranted under Diagnostic Code 5226.  Indeed, the March 2012 examiner specifically stated that the Veteran's right long finger disability would not better served by amputation with prosthesis.  

The Board has also considered whether an evaluation is warranted any other diagnostic code, including Diagnostic Code 5003 for arthritis.  The Board notes that under Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for specific joints involved.  When, however, the limitation of motion of the specific joint or joints is noncompensable under the appropriate diagnostic code, as is the case here, a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

As noted above, there is no objectively confirmed limitation of motion in this case.  Under Diagnostic Code 5003, in the absence of limitation of motion, the disability should be rated as below:  A 10 percent is warranted with x-ray evidence of arthritis of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent is for application with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joints groups, with occasional inacapacitating exacerbations.  

First, the Board notes that there has been no x-ray evidence of arthritis.  The July 2005 x-ray study specifically stated that there was no evidence of degenerative joint disease.  As noted above, the March 2012 VA examiner failed to obtain an x-ray of the Veteran's fingers.  Despite this, the Veteran's disability appears to involve the distal half of the right third finger.  See July 2005 VA examination (noting that the scar was over the dorsum aspect of the distal half of the right third finger).  It appears that only one minor joint, if any, is involved in the Veteran's disability.  Therefore, the Board again finds that a remand for an x-ray of the Veteran's finger is unnecessary since no limitation of motion was found and only one minor joint was involved in the Veteran's disability.   

Accordingly, compensable rating under the rating schedule is simply not available. 

The Board has considered whether there is "functional loss" separately from consideration under the Diagnostic Code, per DeLuca.  In this case, the March 2012 examiner specifically found no evidence of DeLuca factors and the Board concludes there is no compensable functional loss. 

V.  Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to higher ratings under any applicable diagnostic codes. 

The Board has considered whether "staged ratings" may be assigned for the disabilities listed above, but the criteria for higher evaluations are not shown during any definable periods during the period of these claims.  

VI.  Extraschedular consideration

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations are inadequate.  The Board believes that a comparison between the level of severity and symptomatology of the Veteran's service-connected asthma and his service-connected finger disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

In short, there is nothing in the record to indicate that the service-connected disabilities present an unusual disability picture so as to warrant consideration of an extraschedular evaluation.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial evaluation higher than 30 percent for bronchial asthma with intermittent bronchitis is denied.

Entitlement to an initial compensable evaluation for residuals of post operative giant cell tumor, right third finger is denied.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


